       Case: 1:19-op-45371-DAP Doc #: 15 Filed: 03/11/19 1 of 5. PageID #: 710



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JEFFERSON COUNTY, et al.,

        Plaintiffs,
                                                            Case No. 4:19–cv–00157–RLW
                       –v–

DANNIE E. WILLIAMS, M.D., et al.,

        Defendants.


                    DEFENDANT CVS PHARMACY, INC.’S
                MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
           MOTION FOR LEAVE TO LIFT STAY FOR A LIMITED PURPOSE

   Defendant CVS Pharmacy, Inc. (“CVS”) submits this memorandum in opposition to

Plaintiff’s motion for leave to lift stay for a limited purpose. E.D. Mo. Dkt. No. 12.

                                            Background

   On January 29, 2019, twenty Missouri political subdivisions (“Plaintiffs”) filed a Petition in

the Circuit Court for the City of St. Louis asserting claims relating to prescription opioid

medications.1 CVS removed the action to this Court on January 31, 2019, alleging both federal

question jurisdiction, 28 U.S.C. § 1441(a), and jurisdiction under the Class Action Fairness Act



   1
      Plaintiffs filed a previous iteration of this case in the Circuit Court for the City of St. Louis
in 2018, and the case was removed to this Court. Jefferson County, et al. v. Purdue Pharma,
L.P., et al., 4:18-cv-01477-RLW (E.D. Mo.) [hereinafter Jefferson County I]. The parties in
Jefferson County I then litigated the merits of a temporary stay pending a final decision by the
Judicial Panel on Multidistrict Litigation (the “JPML”) on whether to transfer the case to the
Multidistrict Litigation in the Northern District of Ohio, In re National Prescription Opiate
Litig., 1:17-md-2804 (“Opiate MDL”). This Court granted a stay in Jefferson County I. Plaintiffs
then voluntarily dismissed Jefferson County I and subsequently re-filed the action, which is the
case now pending before the Court.



                                                                                            SL 3242659.3
          Case: 1:19-op-45371-DAP Doc #: 15 Filed: 03/11/19 2 of 5. PageID #: 711



(“CAFA”), 28 U.S.C. §§ 1332(d) and 1453(b). E.D. Mo. Dkt. No. 1.2 Upon removal, Defendant

Cardinal Health, Inc. filed a notice with the JPML tagging this case for potential transfer to the

Opiate MDL. See JPML Dkt. No. 3660. Based on that notice, the JPML issued a conditional

transfer order and indicated that the case should be transferred to the Opiate MDL, because it

appears to “involve questions of fact that are common to the actions previously transferred to the

Northern District of Ohio and assigned to Judge Polster.” JPML Dkt. No. 3691 (“Conditional

Transfer Order”).

      On February 7, 2019, CVS filed a Motion for a temporary stay of proceedings pending the

JPML’s likely transfer of the case to the Opiate MDL (the “Motion to Stay”). E.D. Mo. Dkt.

No. 7. This Court granted CVS’s motion that same day, and entered an order stating: “Litigation

is STAYED pending the JPML’s decision on the Plaintiffs’ motion to vacate the conditional

transfer order.” E.D. Mo. Dkt. 11. The Court further required that the parties “notify [the] Court

within three days of the JPML’s decision on the motion to vacate the conditional transfer order.”

Id.

      On February 13, 2019, Plaintiffs and Defendant Mylan Pharmaceuticals, Inc. (“Mylan”) filed

separate notices of opposition to the JPML’s Conditional Transfer Order. JPML Dkt. Nos. 3757,

3766. Plaintiffs and Mylan filed separate motions to vacate the JPML’s Conditional Transfer

Order on February 28, 2019. JPML Dkt. Nos. 3828, 3855. Consolidated responses to Plaintiff’s

and Mylan’s motions to vacate the Conditional Transfer Order are due on March 21, 2019, and it

is expected that the JMPL will make a final transfer decision at its May 30, 2019 hearing.




      “JPML Dkt.” refers to the JPML’s docket in In re National Prescription Opiate
      2

Litigation, MDL No. 2804 (J.P.M.L.), and “E.D. Mo. Dkt.” refers to this Court’s docket in
this action.
                                                2

                                                                                        SL 3242659.3
      Case: 1:19-op-45371-DAP Doc #: 15 Filed: 03/11/19 3 of 5. PageID #: 712



   Plaintiffs now have filed a motion for leave to lift the February 7, 2019 stay order for the

limited purpose of filing Plaintiff’s Motion to Remand to State Court. The stated purpose of the

motion is to enable Plaintiffs to timely file their remand motion. However, as discussed below,

Plaintiffs need not file their remand motion at this juncture in order for such motion to be

deemed timely. Also, lifting the stay is not otherwise necessary to protect Plaintiffs’ interests

and would undermine the considerations that led to the stay being entered. Accordingly, we

respectfully submit that the motion to lift stay should be denied.

                                            Argument

   Plaintiffs’ motion to remand need not be filed within 30 days after the filing of the notice of

removal in order for the motion to be deemed timely. Under 28 U.S.C. § 1447(c), only “[a]

motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction

must be made within 30 days after the filing of the notice of removal.”

   That does not describe Plaintiffs’ motion to remand. Plaintiffs’ motion is based on an

asserted lack of subject matter jurisdiction. A motion to remand on that basis may be filed “at

any time before final judgment.” 28 U.S.C. § 1447(c). See, e.g., Wisconsin Dept. of Corrections

v. Schacht, 524 U.S. 381, 392 (1998). See also Rule 12(h) of the Federal Rules of Civil

Procedure (lack of subject matter jurisdiction may be raised at any time).

   Accordingly, lifting the stay is unnecessary to enable Plaintiffs to timely file their motion to

remand. Plaintiffs’ motion may be timely filed later in these proceedings, after the stay is lifted

in due course following the JPML’s decision on the pending motions to vacate the conditional

transfer order.

   Plaintiffs have not identified any other reason why lifting the stay at this juncture is

necessary to protect their interests. And, lifting the stay would undermine the considerations


                                                 3

                                                                                         SL 3242659.3
        Case: 1:19-op-45371-DAP Doc #: 15 Filed: 03/11/19 4 of 5. PageID #: 713



which led to the stay being entered by requiring that the parties bear the burden and expense of

prematurely engaging in motion practice in advance of a decision on whether the conditional

transfer order should be vacated.

    Finally, and alternatively, if the Court for any reason concludes that the stay should be lifted

for the limited purpose of allowing Plaintiffs to file their motion to remand, in order to ensure

that such motion is deemed timely filed, we ask that the Court make clear the stay continues in

all other respects, Defendants need not file responses to the motion to remand at this point, and

there will be no present consideration of the motion to remand. Rather, further briefing and

consideration of the motion to remand will be among the proceedings stayed until the stay order

is finally lifted.3

                                             Conclusion

    For all the foregoing reasons, we respectfully submit that the motion to lift stay should be

denied. A proposed Order accompanies this memorandum.



Dated: March 11, 2019                                        Respectfully submitted,

                                                             /s/ Gerald P. Greiman
                                                             Gerald P. Greiman, #26668MO
                                                             SPENCER FANE LLP
                                                             1 N. Brentwood Blvd., Suite 1000
                                                             St. Louis, Missouri 63105
                                                             (314) 863–7733
                                                             (314) 862–4656 (fax)
                                                             ggreiman@spencerfane.com




    3
     If, notwithstanding the above, the Court deems it appropriate for responses to the motion to
remand to be filed at this juncture, we ask that Defendants be allowed fourteen (14) days from
the date of the Court’s ruling on the instant motion in which to file such responses. Counsel for
Plaintiffs has consented to such 14-day response period.

                                                 4

                                                                                          SL 3242659.3
     Case: 1:19-op-45371-DAP Doc #: 15 Filed: 03/11/19 5 of 5. PageID #: 714



                                                        Conor B. O’Croinin*
                                                        ZUCKERMAN SPAEDER LLP
                                                        100 East Pratt Street, Suite 2440
                                                        Baltimore, MD 21202–1031
                                                        (410) 949–1160
                                                        cocroinin@zuckerman.com

                                                        Eric R. Delinsky*
                                                        Alexandra W. Miller*
                                                        ZUCKERMAN SPAEDER LLP
                                                        1800 M Street, NW, Suite 1000
                                                        Washington, DC 20036–5807
                                                        (202) 778–1800
                                                        edelinsky@zuckerman.com
                                                        smiller@zuckerman.com

                                                        * denotes national counsel who will
                                                         seek pro hac vice admission

                                                        Counsel for Defendant CVS
                                                        Pharmacy, Inc.



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March, 2019, a true and correct copy of the
foregoing document was electronically filed with the Clerk of the Court, to be served by the
Court’s electronic notification system upon all counsel of record.


                                                        /s/ Gerald P. Greiman




                                             5

                                                                                    SL 3242659.3
